Citation Nr: 1535372	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Evaluation of bilateral hearing loss, rated as non-compensable prior to February 14, 2015.

2.  Evaluation of bilateral hearing loss, rated as 10 percent disabling from February 14, 2015.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Columbia, South Carolina that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating. 

The Board remanded the case in October 2013 and November 2014 to obtain an additional VA examination to determine the severity of the service-connected bilateral hearing loss and to provide an opinion on the discrepancy between an April 2011 VA examination and a December 2011 private audiogram.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be manifested by worse than Level I hearing for the right ear and Level II hearing for the left ear prior to February 14, 2015.

2.  Bilateral hearing loss is not shown to be manifested by worse than Level IV hearing for the right ear and Level V hearing for the left ear from February 14, 2015.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for bilateral hearing loss disability prior to February 14, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86 including DC 6100 (2014).

2.  The criteria for the assignment of an evaluation in excess of 10 percent disabling for bilateral hearing loss disability from February 14, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86 including DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's increased rating claim, as an April 2011 rating decision granted the Veteran's claim of service connection for bilateral hearing loss, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations.   38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(3) (2014).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, a December 2011 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to be assigned a higher initial rating for the service-connected hearing loss disability.
In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private audiometric records.  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, the Veteran's lay statements, .  The Veteran has not identified any additional evidence that has not been obtained.

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in October 2013 and November 2014 to obtain an opinion on the discrepancy between the April 2011 VA examination and a December 2011 private audiogram.  This opinion was provided in a February 2015 VA examination report.

The Veteran was afforded VA examinations in April 2011, November 2013, and February 2015.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).
Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations of the disabilities on appeal are warranted.

In this case, the Veteran's hearing acuity was demonstrated to have worsened to the next higher level as shown on a VA examination dated February 14, 2015 that contained audiometric findings.  The Veteran was assigned a 10 percent evaluation from February 14, 2015 based on findings from the VA examination.  The Board finds that the"staged" rating  is based on factual findings that show the service-connected bilateral hearing loss disability exhibits symptoms warranting a 10 percent rating from February 14, 2015, but no earlier.

Analysis

The Veteran contends that his service-connected bilateral hearing loss disability should be rated at higher level than currently awarded to him.  

In considering the audiograms during the period of the appeal, the findings recorded in connection with authorized VA testing do not support the assignment of a compensable rating under Diagnostic Code 6100 prior to February 14, 2015.

The Veteran underwent a VA audiological examination in April 2011.  The relevant pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
x
25
30
30
30

20
20
40
35
29
LEFT
x
35
40
40
30

Speech discrimination results revealed scores of 92 and 88 for the right and left ears respectively.  The hearing impairment based on puretone threshold average showed 28.75 and 38.75 for the right and left ears respectively.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level II hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.  

The Veteran underwent private audiological examination in December 2011.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
75
75
85
85

20
20
40
35
29
LEFT
x
75
80
90
90

The speech recognition score was 100 in the right ear and 100 on the left.  VA attempted to contact this treating source to determine what speech recognition test was used during this examination.  No response was received after two attempts to obtain this information.

Due to the inconsistent results and the incomplete speech recognition information, the Board remanded the appeal in October 2013 and November 2014 to obtain an opinion on the discrepancy between the April 2011 VA examination and the December 2011 private audiogram.  This opinion was provided in a February 2015 VA examination report.

An additional VA examination was obtained in November 2013.  While this report did not address the Board's directive to provide an opinion on the discrepancy between the April 2011 VA examination and the December 2011 private audiogram, the examination contains an audiogram.

The VA audiological examination in November 2013 showed the relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
25
30
30
35

20
20
40
35
29
LEFT
x
25
35
40
40

Speech discrimination results revealed scores of 92 and 84 for the right and left ears respectively.  The hearing impairment based on puretone threshold average showed 30 and 35 for the right and left ears respectively.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level II hearing in the left ear.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.

The Veteran most recently underwent a VA audiological examination in February 2015.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
55
50
55
45

20
20
40
35
29
LEFT
x
55
50
60
50
The speech recognition score was 82 in the right ear and 74 on the left.  The hearing impairment based on puretone threshold average showed 51 and 54 for the right and left ears respectively.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level IV hearing for the right ear and Level V hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a 10 percent evalulation is warranted. 

The February 2015 VA examiner provided an opinion on the discrepancy between the April 2011 VA examination and the December 2011 private audiogram.  The examiner opined that the December 2011 audiogram is inconsistent with all of the other VA audiograms and appeared to overestimate the Veteran's hearing loss.  The examiner also opined that reliability results for the February 2015 examination were high and were reliable for rating purposes.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran is competent to report difficulty hearing and is considered credible in asserting that his hearing has worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has also claimed that his hearing is worse than assessed by VA.  The Veteran's assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because 'disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.'  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board assigns no probative value to the December 2011 private audiogram based on the findings from the February 2015 VA examination that the results from that testing were inconsistent with the other, objective and reliable clinical evidence of record. 

In the present case, the application of the diagnostic criteria to the evidence at hand establishes that an compensable disability rating for the service-connected hearing loss is not assignable prior to February 14, 2015.  The VA examination dated February 14, 2015 is the most probative evidence of record that indicates a factual basis for finding that the Veteran's hearing acuity has decreased.  The Board finds that the"staged" rating  is based on factual findings that show service-connected bilateral hearing loss disability exhibits symptoms warranting a 10 percent rating from February 14, 2015, but no earlier.

Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86 (2014).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

However, because the puretone thresholds as found on the April 2011, November 2013, and February 2015 VA examinations do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2014).  

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  The Board has considered the functional effects of the service-connected bilateral hearing loss.  The record does not show that his service-connected bilateral hearing loss presents an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  The manifestations of the service-connected disability, namely difficulty hearing, are addressed by the rating criteria.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for bilateral hearing loss prior to February 14, 2015 is denied.

An evaluation of bilateral hearing loss in excess of 10 percent from February 14, 2015 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


